DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (US Pub 20150072125) in view of Hiroki (JP2015174694, rejection using English machine translation).
Regarding claims 1, 5, and 7: Murashige et al. teach a glass film-resin composite comprising a glass film 10, and a resin tape 11 laminated to a surface of the glass film through an adhesive 12. 
	Murashige’s resin tape 11 has a width l of 3cm (30mm) (Examples), a Young’s modulus (Ep) of 1.5-10GPa (0008, 0032) such as 5GPa (Examples), and a thickness (tp) of 16-400micron (0020) such as 25micron (Examples). The glass film 10 has a thickness (tg) of 45-70micron (0019) such as 50micron (Examples) and can be a glass chosen from OA-10 glass by Nippon, D263 by Schott glass, etc. (0031, Examples) which it is noted that OA-10 glass by Nippon has a Young’s modulus (Eg) of 72GPa (see par 0066, Table 1 in Applicants’ publication as evidence) and D263 by Schott has (Eg) of 72.9GPa (see SGP as evidence). The discussed values satisfies the formula claimed. 
	As Murashige’s glass film is thin, long in length and narrow in width (see 0024 and Examples), it is considered to be a ribbon in as much as the term has been defined. 
Murashige fails to teach a plurality of their resin tapes being laminated in the manner claimed, however, they do not exclude such a feature either. Instead, Murashige only generally teaches a glass film-resin composite comprising a glass film with a resin tape laminated to a surface of the glass film through an adhesive and disclose that their composite can be used as display substrate or solar cell (0013) which they note are produced by roll-to-toll processing (0002). 
As Hiroki, who similarly teaches a glass film-resin composite comprising a glass film with a resin tape laminated to a surface of the glass film through an adhesive and that such a composite can be used as display substrate or solar cell produced by roll-to-toll processing (0002, 0004, 0013-0015), discloses that it is desirable to make the resin tape a plurality of resin tapes in the vicinity of each of width-directional opposite edges of the glass, in a spaced apart relations to each other, in order to decrease breakage, suppress decrease in productivity, etc. (0010-0015, Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Murashige to include their resin tape being a plurality of resin tapes in the vicinity of each of width-directional opposite edges of the glass, in a spaced apart relations to each other, in order to decrease breakage, suppress decrease in productivity, etc.

Regarding claim 4: Although Murashige does not explicitly recite their adhesive 12 having no peelability, as Murashige does not provide any indication of their adhesive peeling away, one having ordinary skill would reasonably conclude the adhesive to have the capability of not peeling absent a teaching to the contrary. 
Additionally it is noted that as Murashige’s adhesive resin appears to be substantially similar to that of Applicants’ (see Murashige 0060-0062, 0092-0093 compared to 0058, 0067 in Applicants’ published disclosure), one having ordinary skill would reasonably conclude the same capabilities of not peeling to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 6: The adhesive has an elastic modulus of 1.2-10GPa (Abstract).
Regarding claim 8 and 10: The limitations that the composite is “used for” producing a glass roll having a length of at least 500 m is intended use and it has been held by the courts that in such instances, the prior art does not actually have to teach using the article in the claimed manner but rather, it only has to be capable of being used as claimed to meet the limitation. In the instant case, as Murashige’s composite meets that claimed, one having ordinary skill would reasonably conclude that it would have the same capabilities of use absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 9: The resin tape is provided such that the length of the resin is parallel to the length of the glass (Figures, Examples).
Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive. 

This is not persuasive because although the Examiner agrees the claim as now amended is no longer anticipated by the art, it is still rendered obvious. Initially, it is noted that regardless of what Murashige teaches or doesn’t teach, claim 1 does not require a long-length glass roll nor does it require any specified length at all. Instead, the claim only requires the art to teach a “glass ribbon”. Additionally, as Applicants specification does not define glass ribbon (requiring certain dimensions *note* a recitation of “e.g.” is not sufficient as a definition) nor does claim 1 require a ribbon to have any specific dimensions (length, etc.), as long as the prior art teaches what can reasonably considered a glass ribbon, the limitation is considered to be met. In the instant case, as Murashige’s glass film is glass, it is thin, long in length and narrow in width (see 0024 and Examples), it would considered to be a ribbon in as much as the term has been defined. However, it is additionally noted for the record that Murashige is considered to also clearly suggest glass rolls. 
Specifically, Murashige discusses that glass composites used for display substrates or solar cells are known to be produced by roll-to-roll processing (i.e. glass roll) which demand flexibility, etc. (0002) and then disclose that their glass composite are not only suitable for a display substrate or solar cell (0013) but have improved flexibility, etc. over the known composites (0006). The combinations of these teaching 
Further, although the Examiner agrees that Hiroki may not discuss elastic modulus, Hiroki was not relied upon for teaching the claimed modulus because said property was already taught by Murashige. Hiroki was only relied upon for rendering obvious the placement of resin in the composite and there is nothing in either reference that would suggest that the placement of Hiroki could not, or would not be suitable, in Murashige. 
Applicants additionally add new claim 10 and argue that the cited art fails to teach the claim but this is not persuasive because claim 10 is related to the intended use of claim 8. Specifically, the limitations that the composite is “used for” producing a glass roll having a length of at least 500 m is intended use and it has been held by the courts that in intended use claims, the prior art does not actually have to teach using the article in the claimed manner but rather, it only has to be capable of being used as claimed to meet the limitation. In the instant case, as Murashige’s composite meets that claimed, one having ordinary skill would reasonably conclude that it would have the same capabilities of use absent an evidentiary showing to the contrary (MPEP 2112). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784